Dissenting Opinion by
Montgomery, J.:
The plaintiff-appellee stepped on a needle or similar small sharp metallic object imbedded in the carpet of his hotel room at the defendant-appellant’s hotel in Miami Beach, Florida. The accident occurred on the seventh day of the plaintiff and his wife’s eight day vacation in Florida, during which they occupied the same hotel room. The only evidence offered by the plaintiff as to the negligence of the defendant hotel was his testimony that he had talked to a man after the accident who he thought was the manager and joint owner of the hotel, who stated that the hotel had had a problem of vacuuming on the floor on which plaintiff’s room was located, and on one other; and the rooms on such floors had not been vacuumed for ten days. Nevertheless, the plaintiff testified that the condition of his room throughout his stay at the hotel was excellent, and that a maid straightened up his room several times a day. Such evidence does not establish any negligence on the part of the defendant. *282There was no evidence that the defendant knew of the dangerous object in the plaintiff’s room, and even if there had been a problem of vacuuming, such fact standing alone does not support the verdict of the jury. The use or nonuse of a vacuum cleaner had nothing to do with the discoverability of the condition about which the plaintiff complains. The jury must reach its conclusion on evidence, and not on mere conjecture.
I would reverse the judgments in plaintiff’s favor and enter judgment for the defendant.
Therefore, I respectfully dissent.